DETAILED ACTION
This communication is in responsive to Application 17/222814 filed on 4/5/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 2-21 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11032350 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent anticipates every element of the current application. For example claim 1 of the issued patent discloses every element of current application-anticipation type rejection because issued patent is narrower in scope than current application. Similarly, dependent claims of issued patent disclosed the dependent claims here. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention Grandcolas not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14-15, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al. (hereinafter Bala) US 2018/0189048 A1 in view of Gumbula et al. (hereinafter Gumbula) US 9591083 B1 and further in view of Luna US 2019/0098518 A1. 

Regarding Claim 2, Bala teaches a system for updating an application on a client computing device (Fig. 3), the system comprising: 
one or more non-transitory, computer-readable media having computer- executable instructions stored thereon; and one or more processors that, having executed the computer-executable instructions (¶0139; computer readable media), configure the system to perform a plurality of operations comprising: 
attempting to connect to a proxy server to obtain an update command to be executed by a client computing device (¶0108-¶0123 & Fig. 3; downloading an update including an installation file, binary executable, a patch, a script, a data file, etc. from an update server “proxy server.”  Note a flow profile that indicates the type of updates that a particular user needs and whether the update interferes with the user engagement or not “attempting” e.g. interpreting user’s experience instep 308); 
 in response to a determination the connection with the proxy server was successful (¶0108-¶0123 & Fig. 3; based on the type of update critical or not and based on if the update interpret the user’s experience or not, the system performs the update which is interpreted as successful connection to perform the update or not): 
downloading, from the proxy server the update command to execute by the client computing device (Fig. 3 step 304); 
executing, by the client computing device, the update command to obtain an update to an application executable by the client computing device (Fig. 3. Also see ¶0109 & ¶0123; the downloading includes downloading patching software that can download and/or install a patch to the application.  An application update (i.e., an "updated version of the application") can be, for example, an installation file, a binary executable, a patch, a script, a data file, etc. that can be applied to at least a portion of the application to update the application or to augment or replace data accessible by the application. The order and arrangement of the steps shown in FIG. 3 are examples and this disclosure contemplates other orders and arrangements.  For example, a system can perform at least some steps simultaneously or in an alternate order.  A system can omit or add steps plurality of commands used in an update process, see ¶0045-¶0046. Additionally, restart and execute commands of Fig. 3. Also see ¶0123 & Fig. 3; The order and arrangement of the steps shown in FIG. 3 are examples and this disclosure contemplates other orders and arrangements.  For example, a system can perform at least some steps simultaneously or in an alternate order.  A system can omit or add steps); 
and executing the update command at the client computing device, which causes the application associated with the client computing device to restart (Fig. 3 & ¶0112-¶0123; some updates require the system to restart. Also see Fig. 4 illustrate the flow to update an application and restart the system accordingly. Also see ¶0112-¶0115; based on type of update a user interaction may be required via a user prompts where a restart e.g. disrupt a user experience is required e.g. the type of update can be one that requires a restart of the operating system, a restart of the application, a restart of a process of the application, dedication of a certain amount of resources (e.g., a processor-intense update, an update that requires client device 150 to use a significant amount of bandwidth, etc.), etc. The type of update can be an update that requires user interaction (e.g., a user must authorize the update, a user must enter credentials for the update, the update has greater than a threshold amount of user prompts, etc.)).
	in response to a determination that the connection with the proxy server was not successful (¶0108-¶0123 & Fig. 3; based on the type of update critical or not and based on if the update interpret the user’s experience or not, the system performs the update which is interpreted as successful connection to perform the update or not): 
Bala does not expressly teach determining a status code received from the proxy server based on the unsuccessful connection with the proxy server; 
establishing a reconnection interval based on the determined status code; 
and re-trying the unsuccessful connection with the proxy server at the expiration of the reconnection interval; 

Gumbula teaches in response to a determination that the connection with the proxy server was not successful: determining a status code received from the proxy server based on the unsuccessful connection with the proxy server (Col. 4, lines 56-67 & Col. 5, lines 1-5; When the connection loss is realized by the client 12 a hidden frame keeps retrying the connection every configurable reconnect interval by sending a serverPoll message 30 and checking for serverPolled message 32. The number of attempts made by the client 12 to retrieve the connection is limited by a configurable disconnect interval (which may be measured from the time when the connection is lost). The connection is recovered if the client receives a successful serverPolled message 32. If the connection is not recovered within the disconnect interval then both the chat client 12 and the agent client 20 are notified that the chat customer has disconnected and the chat call is disconnected. All the parameters are configurable thus providing great flexibility in solving communication issues related to slow and/or malfunctioning networks); 
establishing a reconnection interval based on the determined status code (Fig. 2b steps 118 and 124); 
and re-trying the unsuccessful connection with the proxy server at the expiration of the reconnection interval (Fig. 2B); 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Gumbula into the system of Bala in order to provide great flexibility in solving communication issues related to slow and/or malfunctioning networks (Col. 5, lines 1-5).

	Bala in view of Gumbula does not expressly teach “status code.”
	Luna teaches status code (¶0170-¶0175; In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200—OK, 301—Redirect, 302—Found, 303—See other, 304—Not Modified, 307Temporary Redirect, or 500—Internal server error. Some uncacheable status codes can include, for example, 403—Forbidden or 404—Not found. If the response analyzer 246d detects an uncacheable status code associated with a given response, the specific transaction (request/response pair) may be eliminated from further processing and determined to be uncacheable on a temporary basis, a semi-permanent, or a permanent basis. If the status code indicates cacheability, the transaction (e.g., request and/or response pair) may be subject to further processing and analysis to confirm cacheability, as shown in the example flow charts of FIG. 9-10).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Luna into the system of Bala in view of Gumbula in order to identify the type of HTTP response and to act accordingly (¶0170). Utilizing such teachings enable the system to determine whether it matches a status code which is cacheable or uncacheability to determine when transfer encoding is not used in sending the response (¶0169-¶0170). 

Regarding Claim 3, Bala in view of Gumbula and further in view of Luna teach the system of claim 2, Bala further teaches wherein the application is an email application (¶0113; email functionality).

Regarding Claim 4, Bala in view of Gumbula and further in view of Luna teach the system of claim 2, Bala further teaches wherein the plurality of operations further comprises: maintaining a timer at the client computing device (¶0107; update timer. Also sync timer), wherein the timer tracks a timestamp of downloading the update command (¶0114-¶0121 & Figs. 3-4; timer for update and restart. Additionally, see ¶0045-¶0046. Additionally, restart and execute commands of Fig. 3).

Regarding Claim 5, Bala in view of Gumbula and further in view of Luna teach the system of claim 4, Bala further teaches wherein the plurality of operations further comprises: determining that the timer has reached a timer threshold (¶0114-¶0121 & Figs. 3-4; timer for update and restart); and generating a prompt to a user at the client computing device, wherein the prompt indicates that the application associated with the client computing device will be restarted based on the timer (¶0114-¶0121 & Figs. 3-4; timer for update and restart).

Regarding Claim 7, Bala in view of Gumbula and further in view of Luna teach the system of claim 2, Bala further teaches wherein the client computing device polls the proxy server at a configurable time interval to receive a command file with one or more commands to be executed (obvious from ¶0107 & Fig. 3; scheduled update. Also see Luna figs. 9-10 polling data).


Regarding Claim 8, Bala in view of Gumbula and further in view of Luna teach the system of claim 2, wherein the update command is executed at the client computing device when the client computing device is connected to the proxy server (Figs. 3-4 illustrate example of a client device connected to an update server while performing the updates).

Claims 9-12, 14-15, 16-18 and 20-21 are substantially similar to the above claims, thus the same rationale applies.


Claims 6 and 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bala-Grandcolas and further in view of Scott US 2008/0162687 A1.

Regarding Claim 6, Bala in view of Gumbula and further in view of Luna teach the system of claim 2, Bala further teaches wherein the plurality of operations further comprises: in response to executing the update command at the client computing device, transmitting an execution confirmation message to the proxy server (¶0047, ¶0107 & Fig. 3), wherein: the proxy server updates a log file to include the execution confirmation message (¶0038 & ¶0047)., 
	However, Bala in view of Gumbula and further in view of Luna do not expressly teach and the proxy server transmits at least a portion of the log file to a webserver communicatively coupled to the proxy server.
Scott teaches and the proxy server transmits at least a portion of the log file to a webserver communicatively coupled to the proxy server (¶0009-¶0010).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of the Scott into the system of Bala in view of Gumbula and further in view of Luna in order to test web applications for security issue (¶0002). Utilizing such teachings enable the system to test and evaluate the security of servers utilizing the log files (¶0068).

Claims 13 and 19 are substantially similar to the above claims, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455